Case 4:20-cv-12501-MFL-EAS ECF No. 6 filed 10/30/20             PageID.263   Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LAMAR BURTON,

                    Plaintiff,                        Case No. 4:20-cv-12501
                                                      Hon. Matthew F. Leitman
v.

CORRECTIONS OFFICER STEMEN,
et al.,

               Defendants.
__________________________________________________________________/

              ORDER DENYING WITHOUT PREJUDICE
         MOTION FOR APPOINTMENT OF COUNSEL [ECF No. 5]

      Plaintiff filed this civil rights case under 42 U.S.C. § 1983. Pending before the

Court is Plaintiff’s motion to appoint counsel. The court finds that appointment of

counsel at this early stage of the litigation is unwarranted.

      Appointment of counsel for prisoners proceeding in forma pauperis is

governed by 28 U.S.C. § 1915, which states that “[t]he court may request an attorney

to represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1).

      The Sixth Circuit has stated:

      Appointment of counsel in a civil case is not a constitutional right. It is
      a privilege that is justified only by exceptional circumstances. In
      determining whether ‘exceptional circumstances’ exist, courts have
      examined the type of case and the abilities of the plaintiff to represent
      himself. This generally involves a determination of the complexity of
                                           1
Case 4:20-cv-12501-MFL-EAS ECF No. 6 filed 10/30/20       PageID.264   Page 2 of 2



      the factual and legal issues involved.

Lavado v. Keohane, 992 F.2d 601, 605-606 (6th Cir. 1993) (internal quotations and

citations omitted). At this time, the Court declines to exercise its discretion to

appoint counsel represent Plaintiff. Plaintiff has adequately alleged the claims

forming the basis of this § 1983 lawsuit indicating his basic understanding of the

legal process. Accordingly, Plaintiff’s Motion for Appointment of Counsel is

DENIED without prejudice.

      IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: October 30, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 30, 2020, by electronic means and/or ordinary
mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764




                                         2
